                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

FAUSTO MORAN                                               CIVIL ACTION

VERSUS                                                     NO. 18-13673

AMERICAN BANKERS INSURANCE                                 SECTION: “B”(1)
COMPANY OF FLORIDA

                              ORDER AND REASONS

     Before the Court are defendant American Bankers Insurance

Company of Florida’s (“ABICF”) motion for summary judgment (Rec.

Doc. 13), plaintiff Fausto Moran’s opposition (Rec. Doc. 19), and

ABICF’s reply (Rec. Doc. 21). For the reasons discussed below,

     IT IS ORDERED that the motion for summary judgment is GRANTED.

FACTS AND PROCEDURAL HISTORY

     ABICF, as a Write Your Own (“WYO”) company, issued a standard

flood    insurance   policy   (“SFIP”)    to   plaintiff    pursuant   to    the

National Flood Insurance Program (“NFIP”). See Rec. Doc. 13-1 at 4.

The SFIP extended for the period of March 3, 2017, to March 3, 2018,

and covered plaintiff’s property located at 2638 Saint Ann Street,

New Orleans, Louisiana, 70119 (“the Property”). See id. The SFIP

required plaintiff to submit to ABICF a timely, signed, and sworn

proof of loss, stating the total amount being claimed, along with

an inventory of damaged property showing the quantity, description,

actual cash value, and amount of loss, accompanied by all bills,

receipts, and related documents within 60 days of any loss to the

Property. See Rec. Doc. 13-3 at 2.


                                      1
     On August 5, 2017, the Property was damaged during a flood.

See id. Accordingly, plaintiff’s deadline for submitting his proof

of loss was October 4, 2017. See Rec. Doc. 13-1 at 4. Soon after

the Property was damaged, plaintiff submitted a claim to ABICF. See

Rec. Doc. 13-3 at 2. On August 11, 2017, ABICF sent an adjuster to

conduct an inspection of the Property. See Rec. Doc. 19 at 1. On

August 14, 2017, ABICF made an initial payment on plaintiff’s claim.

See id. On August 17, 2017, plaintiff purchased two new water

heaters for the Property. See id. On August 19, 2017, the adjuster

completed his estimate. See id. Plaintiff immediately noticed that

the estimate alleged that the two water heaters were not covered by

the NFIP policy. See id. at 2.

     American Bankers denied plaintiff’s full claim for coverage of

damages of the Property. See Rec. Doc. 13-3 at 2. Through counsel,

plaintiff advised ABICF that he disputed the completeness of the

estimate, and, according to plaintiff, the parties continued to

negotiate to compensate plaintiff for the losses he sustained. See

Rec. Doc. 19 at 2. Between November 2017 and August 2018, there

were at    least    three     occasions   in     which    the    parties    exchanged

correspondences concerning plaintiff’s losses. See id. at 2-3.

     On August 3, 2018, plaintiff filed a petition for breach of

contract   and     damages    alleging    that    defendant      ABICF     improperly

denied his claim, despite his submission of several proofs of loss

through    independent       adjuster    defendant       Pilot   Flood     Management


                                          2
(“Pilot”). 1 See Rec. Doc. 13-1 at 2. ABICF denies that plaintiff

submitted any proofs of loss and is entitled to any requested

relief. See id. at 4.

        On January 17, 2019, ABICF filed a motion for summary judgment.

See Rec. Doc. 13. On February 15, 2019, plaintiff filed a response. 2

See Rec. Doc. 19. On February 22, 2019, ABICF filed a reply. See

Rec. Doc. 21.

LAW AND FINDINGS

     A. Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate      when     “the   pleadings,       depositions,     answers       to

interrogatories,        and   admissions    on    file,    together   with      the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v. Sedgwick

James    of   Wash.,    276   F.3d   754,   759   (5th    Cir.   2002).   “As   to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry

of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A genuine issue of material fact exists if the


1 Plaintiff filed this lawsuit in Louisiana state court. Defendants removed the
lawsuit to this court on December 13, 2018. See Rec. Doc. 13-1 at 2.
2 Plaintiff’s response was filed two days late; however, the  Court will still
consider the memorandum.
                                        3
evidence would allow a reasonable jury to return a verdict for the

non-moving party. Anderson, 477 U.S. at 248. The court should view

all facts and evidence in the light most favorable to the non-

moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d

283,    285    (5th    Cir.   2006).   Mere   conclusory     allegations   are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

       The    movant   must   point    to   “portions   of   ‘the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex, 477 U.S.

at 323. If and when the movant carries this burden, the non-movant

must then go beyond the pleadings and present other evidence to

establish a genuine issue. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). However, “where the

non-movant bears the burden of proof at trial, the movant may merely

point to an absence of evidence, thus shifting to the non-movant

the burden of demonstrating by competent summary judgment proof

that there is an issue of material fact warranting trial.” Lindsey

v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). “This

court will not assume in the absence of any proof that the nonmoving

party could or would prove the necessary facts, and will grant

summary judgment in any case where critical evidence is so weak or

tenuous on an essential fact that it could not support a judgment


                                        4
in favor of the [non-movant].” McCarty v. Hillstone Rest. Grp., 864

F.3d 354, 357 (5th Cir. 2017).

     B. Defendant’s Motion for Summary Judgment

     In 1968, pursuant to the National Flood Insurance Act of 1968,

Congress created the NFIP. See Gowland v. Aetna, 143 F.3d 951, 953

(5th Cir. 1998). This program makes flood insurance available with

large-scale    participation   by   the   federal   government   and   some

participation by the private insurance industry. See Thalheim v.

Allstate Ins. Co., 2003 U.S. Dist. LEXIS 12417, at *4 (E.D. La.

2003).   The    federal   government’s      participation    allows    for

individuals to obtain flood insurance coverage at or below actuarial

rates. See Gowland, 143 F.3d at 953; see also Ferraro v. Liberty

Mut. Fire Ins. Co., 796 F.3d 529, 531 (5th Cir. 2015)(“Congress

created the NFIP to provide flood-insurance coverage at affordable

rates.”).

     The NFIP is operated by the Federal Emergency Management Agency

(“FEMA”). See id. FEMA can issue flood polices directly or through

private insurers known as WYO companies. See id. The terms and

conditions of all federally issued polices, whether directly or

indirectly issued, are fixed by FEMA. See id.; see also Thalheim,

2003 U.S. Dist. LEXIS 12417, at *4 (“Under [FEMA] regulations,

strict adherence is required to all terms of the SFIP.”).

     “Policies must be issued in the form of a [SFIP] and no

provision of the policy can be altered, varied, or waived without


                                     5
the     express   written   consent    of   the   Federal   Insurance

Administrator.” Gowland, 143 F.3d at 953. All SFIPs, including the

one in this case, state that within 60 days of a loss, the insured

must submit a sworn proof of loss, which is the amount the insured

is claiming under the policy. See 44 C.F.R. Pt. 61, App. A(1), art.

9(J)(3)(d) (2000). If the insured fails to provide a timely sworn

proof of loss statement, FEMA or the WYO company is relieved of its

obligation to pay what otherwise might be a valid claim. See

Thalheim, 2003 U.S. Dist. LEXIS 12417, at *5. It is well-established

in this Circuit that a plaintiff’s complaint must be dismissed if

the plaintiff failed to comply with the proof of loss requirement

of the SFIP. See id. citing to Forman v. Federal Emergency Mgmt.

Agency, 138 F.3d 543, 545 (5th Cir. 1998) and Gowland, 143 F.3d at

954.

       Plaintiff has failed to present evidence to establish a genuine

issue of material fact as to whether he complied with the proof of

loss requirement stated in his SFIP. With that, there is no genuine

issue of material fact as to whether ABICF is relieved of any

obligation to pay plaintiff’s claim under the SFIP.

       Plaintiff argues that ABICF’s continued communication with

him, along with their August 14, 2017, tendering of insurance

proceeds, can only be interpreted to mean that ABICF received a

timely proof of loss from plaintiff. See Rec. Doc. 19 at 7. 90 days

after the loss, ABICF responded with a copy of their own proof of


                                   6
loss and asked plaintiff to verify the contents of the same. See

id. at 2. 270 days and 300 days after the loss, ABICF continued to

correspond with plaintiff concerning his claim. See id. at 3.

Plaintiff argues the timeline of continued communication 3 along with

ABICF’s failure to mention that it was denying his claim because he

failed to timely submit a proof of loss establish a genuine issue

of material fact as to whether plaintiff timely submitted proof of

loss. Id.

        In Gowland, 143 F.3d at 951, the Fifth Circuit affirmed the

Western District of Louisiana’s decision to grant an insurance

company’s      motion   for   summary   judgment    on   the    basis   that   the

plaintiffs failed to file the requisite proof of loss. See id. at

952. Plaintiffs in Gowland acknowledged they never filed a formal

proof of loss, but unsuccessfully argued that the insurance company

waived the proof of loss requirement by repeatedly re-opening their

claim after the 60-day deadline and failing to mention the proof of

loss requirement as a basis for denial. See id. at 954.

        Plaintiff here is not conceding that he failed to submit a

proof of loss. He contends that ABICF continued to correspond with

him after the 60-day deadline for filing of a proof of loss, without

mentioning that it was denying the claim because he failed to timely

submit a complete proof of loss. See Rec. Doc. 19 at 2-3. Binding

Fifth     Circuit    precedent    requires    a   finding      that   plaintiff’s



3   Plaintiff refers to the communication as negotiations. See Rec. Doc. 19 at 2.
                                         7
argument does not defeat summary judgment. See Gowland, 143 F.3d at

954 (finding plaintiff’s waiver argument devoid of merit).

     Furthermore, ABICF’s adjuster’s estimate and the documentation

plaintiff attached as exhibits do not defeat summary judgment. See

Rec. Doc. 19-1 at 1; see also Rec. Doc. 19.   Contrary to plaintiff’s

belief, ABICF’s adjuster’s estimate does not create a genuine issue

of material fact as to whether he timely submitted proof of loss.

See generally, Paulsen v. State Farm Ins. Co., 2008 U.S. Dist. LEXIS

9942, at *14 (E.D. La. 2008) (holding that the report and estimate

completed by the hired adjuster did not meet the SFIP’s proof of

loss requirement). Plaintiff’s exhibits do     not   constitute   timely

proof of loss. See McCarty, 864 F.3d at 357. His exhibits must do

more than “undercut” ABICF’s assertions. See Lindsey, 16 F.3d 616,

618 (5th Cir. 1994); see also Rec. Doc 19 at 5. They must create

a genuine issue of material fact, and they do not. See McCarty,

864 F.3d at 357.

     Accordingly, plaintiff’s SFIP claims under federal law against

ABICF are dismissed. See Thalheim, 2003 U.S. Dist. LEXIS 12417, at

*5; see also 44 C.F.R. Pt. 61, App. A(2)(“You may not sue us to

recover money under this policy unless you have complied with all

the requirements of the policy.”). Although this result may seem

harsh, “[i]t merely expresses the duty of all courts to observe the

conditions defined by Congress for charging the public treasury.”

Gowland, 143 F.3d at 954; see also Ferraro, 769 F.3d at 532 (stating


                                 8
SFIP policies and payments are a direct charge on the public

treasury; therefore, the provision of the SFIP must be strictly

construed and enforced).

     Plaintiff appears to bring a state-law breach of contract claim

of against ABICF and Pilot. See Rec. Doc. 1 at 1. Defendant argues

that plaintiff’s state law claims relate to the handling of his

NFIP claim and are therefore preempted as a matter of law. Plaintiff

offers no counter argument. The state-based claims sounding under

contract law must also be dismissed. See Grissom v. Liberty Mut.

Fire Ins. Co., 678 F.3d 397, 400 (5th Cir. 2012)(stating that

federal law preempts state law claims arising from claims that were

handled by a WYO company). However, the question whether there are

other     viable     state     law       claims    for     intentional

fraudulent misrepresentation and/or misconduct is not before us.

Therefore, we decline to exercise supplemental jurisdiction over

viable state law claims (i.e., fraud) to the extent that any exist.


        New Orleans, Louisiana, this 17th day of July, 2019.




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     9
